Allowable Subject Matter
Claims 2-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the number of turns of each one of the first driving coils is different than the number of turns of each one of the second driving coils.”
Regarding claim 3, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a width of the connection wire is greater than a width of each one of the first driving coils.”
Regarding claim 4, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein in a direction that is parallel to the optical axis, a size of the driving coil assembly is greater 3 than a size of the circuit member.”
Regarding claim 5, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the base member further comprises a first base and a second base, the first base is formed on the second base, a hardness of the first base is different than a hardness of the second base, and the driving coil assembly is located at the first base, and the circuit member is located at the second base.”
	Claims 6 and 7 depend from claim 5, and are allowable for at least the reason stated supra. 
Regarding claim 8, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the elastic element connection portion comprises a first perforation and a second perforation, and a size of the first perforation is different than a size of the second perforation.
Claim 10 depends from claim 8 and is allowable for at least the reasons stated supra.
Regarding claim 11, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the fixed part further comprises a case, the bottom unit further comprises a support surface, the bottom unit is connected to the case via the support surface, and the support surface comprises a metal layer.”
Claim 12 depends from claim 11 and is allowable for at least the reason stated supra. 
Regarding claim 13, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the circuit member comprises an external electrical connection surface which is perpendicular to the optical axis, and the external electrical connection surface is exposed from the bottom unit.
Regarding claim 14, the prior art either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a strengthening member located at the base member and integrally formed with the base member, wherein when viewed along a direction that is perpendicular to the optical axis, the strengthening member partially overlaps the driving coil assembly.”
	Claims 15-19 depend from claim 14 and are allowable for at least the reasons stated supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872